Citation Nr: 1718009	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-18 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for human immunodeficiency virus (HIV) related illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1976 to September 1976 and on active duty from September 1981 to November 1981.  The Veteran had additional periods of service in the U.S. Army Reserves, with various active duty and inactive duty training periods (INACDUTRA) from 1981 to 1998. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in U.S. Army Reserve military police and combat engineering units and retired at the rank of sergeant first class.  He contends that he was exposed to HIV in July 1991 during his annual training in Fort Stewart, Georgia.  

Service personnel records confirm that the Veteran performed active duty for training from June 1, 1991 to June 14, 1991 while attending the Advanced Noncommissioned Officer's Course, phase II at Camp Blanding, Florida.  Service treatment records show positive testing for the HIV virus on a routine screening in April 1992.  Statements from several fellow soldiers reported that the Veteran was not able to deploy with his unit in response to a hurricane that struck the area in August 1992.  Subsequent VA and private treatment records show on-going treatment with retroviral medications but no diagnosis of an active HIV related illness.  

In his April 2013 substantive appeal (VA Form 9), the Veteran contended that the VA had failed to assist him because VA did not help "in providing me with training outlines/schedules and circulars which were used by the 841st Combat Engineers during Annual Training at Fort Stewart, GA in July 1991.  These documents will indicate the type and nature of training I engaged in during (ADT) Annual Training in July 1991 and support my contention that I was exposed to HIV during the July of 1991."  

In active duty for training (INACDUTRA) is not qualifying active military service for the purposes of service connection for HIV infection.  Service connected is granted for INACDUTRA only when an individual was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24)(B); 38 C.F.R. § 3.6(a).  

The record does not show that the Veteran was performing active duty or ACDUTRA in April 1992, when he was first diagnosed.  The only question is whether the Veteran incurred an HIV infection during a period of ACDUTRA or active duty prior to April 1992.  In medical records since April 1992, the Veteran was reported to be HIV negative "approximately" one year prior to his positive April 1992 screening.  

Although the Veteran generally contends that certain training outlines/schedules and circulars would indicate the nature of the training he performed, the Veteran has not indicated how those training activities were relevant to his actual or increased risk of HIV infection and that there is a reasonable possibility that recovery of these training materials would assist the Veteran in substantiating his claim.  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information that could possibly support a claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Therefore, the AOJ must request from the Veteran confirmation that he performed ACDUTRA in June 1991 or an additional period in July 1991 as he contended, and what specific activities or events are relevant to the acquisition of an HIV infection.  If shown to be relevant and that these records could possibly substantiate the claim, they must be requested and attempts to find these records should be documented.  See 38 U.S.C.A. § 5103A(West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The AOJ should request assistance from the Veteran, if needed, to determine where this requested documents would be located.

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that the an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) insufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has not provided the Veteran an examination or medical opinion. 

If the Veteran provides information that an ACDUTRA event relevant to the incurrence of an HIV infection occurred, then a VA examination under the standards of McLendon is warranted in this case.  The Veteran has an HIV infection.  The Veteran had HIV in April of 1992, but not approximately a year prior and, therefore, HIV exposure could have occurred sometime between around early 1991 and April 1992, causing a positive HIV test in April 1992, which fulfills the second and third elements above.  There has been no examination or medical evidence submitted on this aspect of the matter and sufficient medical evidence does not exist.  Since a reasonable possibility exists that a VA examination would aid in substantiating the claims, a remand for an examination is warranted.  38 U.S.C.A. § 5103A(a)(2).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent outstanding VA or other medical treatment records should be obtained and incorporated with the claims folder.  

2.  Request from the Veteran the nature and circumstances of ACDUTRA training in June and July 1991 and why any activities were relevant to the actual or increased risk of HIV infection. 

3.  If the Veteran identifies activities or events relevant to the possible incurrence of HIV infection, request from the appropriate Army Reserve agency associated with the Veteran's ACDUTRA in June or July 1991 the records the Veteran identifies as associated with the Advanced Noncommissioned Officer's course in Florida in June 1991 and those records listed in his VA Form 9 ("training outlines/schedules and circulars" used by the 841st Combat Engineers during annual training at Fort Stewart, GA in July 1991).  Efforts to obtain these records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Such efforts or determination should be documented.

3.  If the Veteran identifies events relevant to the possible incurrence of an HIV infection, and regardless of the success in obtaining the training records, then schedule a VA examination.  The claims file must be made available to the examiner for review.  The examiner should opine on the etiology of the Veteran's HIV, including whether it is at least as likely as not that the Veteran incurred an HIV infection during active duty for training in June or July 1991.

4.  Readjudicate the claims in light of all the evidence.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






